
	

113 S2282 IS: No Bonuses for Tax-Delinquent IRS Employees Act of 2014
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2282
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Roberts (for himself, Mr. Enzi, Mr. Cornyn, Mr. Toomey, Mr. Johanns, Mr. Thune, Mr. Rubio, Mr. McConnell, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit the provision of performance awards to employees of the Internal Revenue Service who
			 owe back taxes.
	
	
		
			1.
			Short title
			This Act may be cited as the No Bonuses for Tax-Delinquent IRS Employees Act of 2014.
		
			2.
			Prohibition on performance awards to IRS employees who owe back taxes
			
				(a)
				In general
				The Commissioner of the Internal Revenue Service shall not provide any performance award
			 (including, but not limited to, bonuses, step increases, and time off) to
			 an employee of the Internal Revenue Service who owes an outstanding
			 Federal tax debt.
			
				(b)
				Outstanding Federal tax debt
				For purposes of this section, the term outstanding Federal tax debt means any outstanding debt under the Internal Revenue Code of 1986 which has not been paid after
			 an assessment of a tax, penalty, or interest and which is not subject to
			 further appeal or a petition for redetermination under such Code. A debt
			 shall not fail to be treated as an outstanding Federal tax debt merely
			 because it is the subject of an installment agreement under section 6159
			 of such Code or an offer-in-compromise under section 7121 of such Code.
			
